

116 HR 7561 IH: Stopping Malign Activities from Russian Terrorism Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7561IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Rose of New York (for himself and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of State to determine whether the Russian Federation should be designated as a state sponsor of terrorism and whether Russian-sponsored armed entities in Ukraine should be designated as foreign terrorist organizations, and for other purposes.1.Short titleThis Act may be cited as the Stopping Malign Activities from Russian Terrorism Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.3.Determination on the designation of the Russian Federation as a state sponsor of terrorism(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether the Russian Federation meets the criteria to be designated as a state sponsor of terrorism.(b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.4.Determination on the designation of the Russian-supported armed forces in the Donbas region of Ukraine as foreign terrorist organizations(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether armed entities that are physically present in the Donbas region of Ukraine and are controlled or aided by the Russian Federation, or armed entities that are associated or controlled by the Donetsk People’s Republic or the Lugansk People’s Republic, meet the criteria to be designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.5.Rules of constructionNothing in this Act may be construed—(1)to authorize the use of military force; or(2)to limit bilateral military-to-military dialogue between the United States and the Russian Federation for the purpose of reducing the risk of conflict.